Reversing.
There is but one question involved on this appeal, and that is, What men are exempt from the provisions of section 3351a2, Kentucky Statutes, Supp. 1928? The part of that statute providing for exemption is:
    "The examination and qualification provided for in this act shall not apply to members of the police or fire department at this time, who have been continuously in said services for a period of five years."
That means that, to be exempt from the provisions of the statute quoted, a man must have served continuously as a policemen or fireman from June 15, 1921. Neither of these appellees had done so. It follows, therefore, that the judgment must be reversed. *Page 254